Exhibit 10.10

 

Officer Compensation Continuation Agreement

 

REPUBLIC BANCORP, INC
REPUBLIC BANK & TRUST COMPANY

 

OFFICER COMPENSATION CONTINUATION AGREEMENT

 

This Agreement dated as of the 12th day of January, 1995 (the “Agreement”) is
made by and between Republic Bancorp, Inc., a Kentucky corporation (the
“Company”) and David Vest (the “Executive”), who is presently Executive Vice
President of Republic Bank & Trust Company (the “Bank”) in consideration of the
mutual covenants herein contained and in further consideration of services
performed and to be performed by the Executive for the Company and/or its
subsidiaries. As of the date of this Agreement, Bank is a wholly-owned
subsidiary of the Company. The Bank joins in this Agreement to further
accomplish the terms and objectives of this Agreement.

 

Recitals

 

A.            The Company considers the establishment and maintenance of sound
and vital management of the Company and its subsidiaries to be essential to
protecting and enhancing the best interests of the Company and its shareholders.

 

B.            The Company recognizes that, as is the case with many bank holding
companies, the possibility of a change of control may exist. Such possibility
and the uncertainty and questions which it may raise among management of the
Company and its subsidiaries may result in the departure or distraction of key
members of management to the detriment of the Company’s shareholders.

 

C.            The Company’s Board of Directors has determined that appropriate
steps should be taken to encourage key members of management of the Company and
its subsidiaries, such as the Executive, to remain in the employ of the Company
and/or its subsidiaries and perform their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change of control of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants herein
contained, the parties hereto agree as follows:

 

Section 1 — Definitions

 

For purposes of this Agreement, the following words and terms shall have the
following meanings:

 

1.1           Termination by the Bank of the Executive’s employment for “Cause”
shall mean termination upon (A) the willful and continued failure by the
Executive substantially to perform the Executive’s duties with the Bank (other
than any such failure resulting from Disability or temporary incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board of Directors of the Bank (the “Bank
Board”), which demand specifically identifies the manner in which the Bank Board
believes that the Executive has not substantially performed his duties; or (B)
the willful engaging by the Executive in gross misconduct materially and
demonstrably injurious to the Bank or the Company. For purposes of this
definition, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interests of the Bank or the Company.

 

1.2           A “Change in Control” of the Company shall mean (i) an event or
series of events which have the effect of any “person” as such term is used in
Section 13(d) and 14(d) of the Exchange Act, becoming the “beneficial owner” as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company or the Bank representing a greater percentage of the
combined voting power of the Company’s or Bank’s then outstanding stock, than
the Trager Family Members as a group; (ii) an event or series of events which
have the effect of decreasing the Trager Family Members’ percentage ownership of
the combined voting power of the Company’s or Bank’s then outstanding stock to
less than 25%; (ii) any person (including the Company or the Bank) publicly
announces an intention to take or to consider taking actions which have
consummated would constitute a Change in Control, or (iii)

 

84

--------------------------------------------------------------------------------


 

the Company Board adopts a resolution to the effect that a Potential Change in
Control for purposes of this Plan has occurred. For purposes of this paragraph,
“Trager Family Member” shall mean Bernard M. Trager, Jean S. Trager and any of
their lineal descendants and any corporation, partnership, limited liability
company or trust the majority owners or beneficiaries of which are directly or
indirectly through another entity Bernard M. Trager, Jean S. Trager, or one or
more of their lineal descendants.

 

1.3           “Compensation” shall mean the Executive’s annual base salary at
the greater of (A) the highest rate in effect at any time during the twelve
months immediately preceding the applicable Date of Termination, or (B) the rate
in effect immediately prior to the applicable Change in Control.

 

1.4           “Contract Period” shall mean the period defined in Section 2
hereof.

 

1.5           “Date of Termination” shall mean (A) if the Executive’s employment
is terminated for Good Reason, as defined below, the date specified in the
Notice of Termination, as defined in this Section 1.8 below; and (B) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given; provided that, if within 30 days after any
Notice of Termination is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding and
final arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected).

 

1.6           “Disability” shall mean a physical or mental incapacity of the
Executive which entitles the Executive to benefits under any long-term
disability plan or wage continuation plan applicable to him and maintained by
the Company as in effect immediately prior to the applicable Change in Control.

 

1.7           “Good Reason” shall mean:

 

(a)           Without the Executive’s express written consent, the assignment to
Executive of any duties inconsistent with, or the reduction of powers or
functions associated with, his positions, duties, responsibilities and status
with the Company immediately prior to a Change in Control, or any removal of
Executive from, or any failure to reelect Executive to, any positions or offices
Executive held immediately prior to a Potential Change in Control, except in
connection with the termination of Executive’s employment at death, for Cause or
on account of Retirement or Disability pursuant to the requirements of this
Agreement;

 

(b)

(i) the failure by the Company to continue in effect any employee welfare or
pension benefit plans within the meaning of Sections 3(1) and 3(2) of the
Employee Retirement Income Security Act of 1974 (the “Plans”), in which
Executive was participating immediately prior to a Potential Change in Control
(or substitute plans, programs or arrangements providing Executive with
substantially similar benefits),

 

(ii) the taking of any action, or the failure to take any action, by the Company
which could (A) adversely affect Executive’s participation in, or materially
reduce Executive’s benefits under, any of the Plans, (B) materially adversely
affect the basis for computing benefits under any of the Plans, or (C) deprive
Executive of any material fringe benefit enjoyed by Executive immediately prior
to a Potential Change in Control, or (iii) the failure by the Company to provide
Executive with the number of paid vacation days to which Executive was entitled
immediately prior to a Potential Change in Control in accordance with the
Company’s vacation policy applicable to Executive then in effect;

 

except, in each case, in connection with the termination of Executive’s
employment at death, for Cause or on account of Retirement or Disability
pursuant to the requirements of this Agreement;

 

(c)           the failure by the Company to obtain an assumption of the
obligations of the Company under this Agreement by any successor to the Company;

 

(d)           a reduction by the Bank in the Executive’s base salary as in
effect on the date hereof or as the same may be increased from time to time,
except as part of an across-the-board reduction of base salaries applicable to
all salaried employees of the Bank, provided the reduction (or series of
reductions) does not exceed 5% of the Executive’s base salary prior to such
change;

 

85

--------------------------------------------------------------------------------


 

(e)           the relocation of the Bank’s principal executive offices to a
location outside the metropolitan Louisville area; or the Company’s requiring
the Executive to be based anywhere other than in the metropolitan Louisville
area, except for required travel on the Bank’s business to an extent
substantially consistent with similarly situated executives’ business travel
obligations;

 

(f)            any purported termination of the Executive’s employment during
the contract period, which is not effected pursuant to a Notice of Termination
satisfying the requirements of Section 3 below; and for purposes of this
Agreement, no such purported termination shall be effective.

 

1.8           A “Notice of Termination” shall mean a notice, from the Bank or
from the Executive, which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

1.9           “Plans” shall have the meaning given in Section 1.7(b).

 

1.10         Any reference to “Subsidiaries” of the Company shall include those
subsidiaries owned by the Company directly or owned by the Company indirectly
through another company which is wholly-owned by the Company.

 

Section 2 — Application of Agreement

 

This Agreement shall apply only to termination of employment of the Executive
during a period (the “Contract Period”) commencing on the date immediately
preceding the date of a Change in Control and terminating on the second
anniversary of the date of that Change in Control; provided, however, that each
such Change in Control occurs during the period commencing as of January 1, 1995
and terminating at midnight on December 31, 1998 or as further extended pursuant
to the following sentence. At midnight on December 31, 1998 and on each annual
anniversary of that time and date thereafter, such latter period shall be
automatically extended for two additional years, unless on or before such
anniversary the Company notifies the Executive in writing that it elects not to
extend such period. There is one Contract Period for each Change in Control and
there may be multiple Change(s) in Control. With respect to a termination
pursuant to Section 3.2 only, the Contract Period shall also include the period
from and after a Potential Change in Control. If a Potential Change in Control
occurs but a Change in Control does not follow within one year of the Potential
Change in Control, the Contract Period shall expire on the one-year anniversary
of the Potential Change in Control.

 

Section 3 — Termination

 

3.1           Procedure for Termination.  Any termination by the Bank or by the
Executive, pursuant to this Agreement, shall be communicated by Notice of
Termination to the other parties hereto. The Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than 51% of the entire membership of the Board of Directors of the
Company (the “Company Board”) at a meeting of the Company Board called and held
for that purpose (after reasonable notice to the Executive and an opportunity
for the Executive, together with his counsel, to be heard before the Company
Board), finding that in the good faith opinion of the Company Board, the
Executive was guilty of conduct set forth in Section 1.1 and specifying the
particulars thereof in detail.

 

3.2           Termination for Cause or Before Contract Period.  Upon a
termination of the Executive’s employment for Cause during the Contract Period,
the Executive shall have no right to receive any compensation or benefits
hereunder. Upon a termination of the Executive’s employment without Cause during
the Contract Period, the Executive shall be entitled to receive the benefits
provided in Section 3.4 hereof. This Agreement shall not apply to and the
Executive shall have no right to receive any compensation or benefits hereunder
in connection with, any termination of the Executive’s employment by the Company
other than during a Contract Period and Executive shall remain an “at will”
employee until a Contract Period begins.

 

3.3           Termination for Good Reason.  During the Contract Period, the
Executive shall be entitled to terminate his employment with the Company and, if
such termination is for Good Reason, to receive the benefits provided in Section
3.4 hereof. The Executive shall give the Company Notice of Termination of his
employment pursuant to this Section 3.3 and termination of the Executive’s
employment shall be effective five business days after the Executive gives
notice thereof to the Company. This Agreement shall not apply to and the
Executive shall have no right to receive any compensation or benefits hereunder
in connection with, any termination of the Executive’s

 

86

--------------------------------------------------------------------------------


 

employment by the Executive other than during a Contract Period. This Agreement
shall not apply to and the Executive shall have no right to receive any
compensation or benefits hereunder in connection with, a termination of the
Executive’s employment on account of the Executive’s death, whether or not
during the Contract Period.

 

3.4           Compensation Upon Termination.  If during a Contract Period the
Executive’s employment shall be terminated by the Bank other than pursuant to
death or for Cause, or if the Executive shall terminate his employment for Good
Reason, then the Company shall pay, or the Company shall cause the Bank to
continue to pay, for the remainder of the Contract Period, the Executive’s
Compensation in the same manner as if employment had not been terminated.

 

In addition to the severance benefits set forth in this Section 3.4, the Company
shall, or the Company shall cause the Bank to:

 

(1)           maintain in full force and effect, for the continued benefit of
the Executive for the shorter of (i) until the Executive’s death (provided that
benefits payable to his beneficiaries shall not terminate upon his death), or
(ii) with respect to any particular Plan, the date he is afforded a comparable
benefit at a comparable cost to the Executive by a subsequent employer, or (iii)
the remainder of the Contract Period, all Plans in which Executive was entitled
to participate immediately prior to the Change of Control (unless Plans
generally available to employees of the Bank have been modified since the Change
in Control in which case the Plans to be continued shall be those in effect at
the Date of Termination, at the level most comparable to that available to the
Executive at the Change in Control). In the event that the Executive’s
participation in any Plan of the Company is prohibited, the Company shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive is entitled to receive under Plan, for such period. At the
end of the period of coverage, the Executive shall have the option to have
assigned to him at no cost and with no apportionment of prepaid premiums, any
assignable insurance policy owned by the Bank or the Company relating
specifically to the Executive; and

 

(2)           cause all stock options and stock appreciation rights and/or the
rights held by the Executive with respect to stock in the Company, immediately
prior to the termination, if not otherwise presently exercisable, to become
presently exercisable.

 

3.5           Disability.  If during the Contract Period, the Executive’s
employment shall be terminated, either by the Bank or by the Executive, due to
the Executive’s Disability, the Company shall pay the Executive as severance
compensation the same benefits as set forth in Section 3.4(1)-(5).

 

3.6           No Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 3 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 3 be reduced by any compensation earned by the Executive as the
result of employment by another employer after the Date of Termination, or
otherwise.

 

Section 4 — Miscellaneous

 

4.1           Successors Shall Assume.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
Bank, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company or the Bank would be required to perform if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitled the Executive to compensation from the Company
in the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive terminated the Executive’s employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined in the preamble hereto and any successor to its business and/or assets
as aforesaid or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. As used in this Agreement, “Bank” shall mean
the Bank as defined in the preamble hereto and any successor to its business
and/or assets as aforesaid or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

4.2           Binding Effect.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had

 

87

--------------------------------------------------------------------------------


 

continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

 

4.3           Reduction of Amounts Payable.  In no event shall any amount
payable under any provision of this Agreement equal or exceed an amount which
would cause the Company to forfeit, pursuant to Section 280G(a) of the Internal
Revenue Code of 1986, as amended, its deduction for any or all such amounts
payable. Pursuant to this Section 4.3, the Company’s Compensation Committee has
the power to reduce severance benefits payable under this Agreement, if such
benefits alone or in conjunction with termination benefits provided under any
other Company plan or program, would cause the Company to forfeit otherwise
deductible payments; provided, however that no benefits payable under this
Agreement shall be reduced pursuant to this Section 4.3 to less than $1.00 below
the amount of benefits which the Company can properly deduct under Section
280G(a) of the Internal Revenue Code of 1986, as amended.

 

4.4           Notice.  Any notice or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficiently given
for all purposes if mailed by certified mail, postage prepaid and return receipt
requested, addressed to the intended recipient at

 

 

(a) the addresses set forth below:

 

(i) If to the Company:

 

 

Republic Bancorp, Inc.

 

601 W. Market St.

 

Louisville, Kentucky 40202

 

All notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company and
to the Secretary of the Bank.

 

 

(ii) If to the Bank:

 

 

 

Republic Bank & Trust Company

 

601 W. Market Street

 

Louisville, Kentucky 40202

 

All notices to the Bank shall be directed to the attention of the Secretary of
the Bank with a copy to the Secretary of the Company.

 

 

(iii) If to the Executive:

 

 

 

 

 

 

 

 

 

 

(b) Such other address as any of the parties shall specify by written notice to
the other parties of this Agreement.

 

4.5           Payment Obligations Absolute.  The Company’s obligation to pay the
Executive the amounts provided for hereunder shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any set-off, counterclaim, recoupment, defense or other right which the Company
may have against him or anyone else, except with respect to tax withholding
required pursuant to Section 4.11. All amounts payable by the Company hereunder
shall be paid without notice or demand. Except as expressly provided herein, the
Company waives all rights which it may now have or may hereafter have conferred
upon it, by statute or otherwise, to amend, terminate, cancel or rescind this
Agreement in whole or in part. Each and every payment made hereunder by the
Company shall be final and the Company shall not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reason whatsoever.

 

4.6           Modifications and Waivers.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such

 

88

--------------------------------------------------------------------------------


 

officer as may be specifically designated by the Board of Directors of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time.

 

4.7           Entire Agreement.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.

 

4.8           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Kentucky.

 

4.9           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

4.10         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

4.11         Payroll and Withholding Taxes.  The Company may withhold from any
amounts payable to the Executive hereunder all federal, state, city or other
taxes that the Company may reasonably determine are required to be withheld
pursuant to any applicable law or regulation.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement, as of the
day and year first above written.

 

 

 

REPUBLIC BANCORP, INC.

 

 

 

 

 

 

/s/ David Vest

 

By

/s/ Bernard M. Trager

 

David Vest

 

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

Date:

1/2/95

 

 

 

 

 

 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

 

 

 

By

/s/ Bernard M. Trager

 

 

 

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

Date:

1/2/95

 

 

 

 

 

 

89

--------------------------------------------------------------------------------